Allowance
	Claims 1-4 and 6-9 are hereby deemed patentable. 
The specific limitations of “a notebook computer, comprising: a first body, comprising a first surface and a wireless signal transmitting element and a wireless power transmitting element located on the first surface; a second body, comprising a second surface and a wireless signal receiving element and a wireless power receiving element located on the second surfaces; and a pivotally connection structure, connecting with the first body and the second body; wherein when the second body rotates relative to the first body through the pivotally connection structure, the second surface moves toward the first surface to have the wireless signal receiving element aligned with the wireless signal transmitting element; and have the wireless power receiving element aligned with the wireless power transmitting element” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example, Hirabayashi (2010/0265648) (from applicant’s IDS) discloses a notebook computer, comprising: a first body 61, comprising a first surface (top surface as shown in Figure 2) and a wireless signal transmitting element 61d located on the first surface; a second body 62, comprising a second surface (bottom surface as shown in Figure 2) and a wireless signal receiving element 62e located on the second surfaces; and a pivotally connection structure 61b/62c, connecting with the first body and the second body; wherein when the second body rotates relative to the first body through the pivotally connection structure (as shown in Figure 6), the second surface moves toward the first surface to have the wireless signal receiving element aligned with the wireless signal transmitting element (as generally shown in Figure 2), wherein the first surface is parallel to the second surface and the first surface is perpendicular to a rotation axis of the pivotally connection structure (up and down rotation axis as shown in Figure 6).  
However, Hirabayashi does not disclose a wireless power receiving element. 
Symons et al. (US Patent 7,751,860) discloses a notebook computer, comprising: a first body 201, comprising a first surface 104 or 105 and a wireless signal transmitting element 206 and a wireless power transmitting element 206 located on the first surface; a second body 200, comprising a second surface 106 and a wireless signal receiving element 205 and a wireless power receiving element 205 located on the second surfaces; and a pivotally connection structure 202, connecting with the first body and the second body.  
However, Symons does not disclose wherein when the second body rotates relative to the first body through the pivotally connection structure, the second surface moves toward the first surface to have the wireless signal receiving element aligned with the wireless signal transmitting element; and have the wireless power receiving element aligned with the wireless power transmitting element. 
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Response to Arguments
Applicant’s arguments, see pp. 4-5, filed 08/10/2022, with respect to the 112 rejection of Claim 6 have been fully considered and are persuasive.  The 112 rejection of Claim 6 has been withdrawn. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841